572 F.2d 697
Antonio Cruz VAZQUEZ, Petitioner,v.UNITED STATES DISTRICT COURT FOR the DISTRICT OF NEVADA, Respondent,andUnited States of America, Real Party In Interest.
No. 78-1449.
United States Court of Appeals,Ninth Circuit.
March 24, 1978.

William B. Terry, of Goodman, Oshins, Brown & Singer, Chartered, Las Vegas, Nev., for petitioner.
B. Mahlon Brown, U. S. Atty., Las Vegas, Nev., Jeffrey C. Fisher, Dept. of Justice, Washington, D. C., for respondent.
ORDER
Before BROWNING, WALLACE and KENNEDY, Circuit Judges.


1
The petitioner, resisting removal in a proceeding under Rule 40, F.R.Crim.P., seeks a writ of mandamus directing the removal court to: order the United States Government to provide petitioner with copies of court wiretap orders, and accompanying applications, and the contents of intercepted wire communications and evidence derived therefrom; and to allow petitioner to raise the issue of the legality of the wire interceptions by way of a motion to suppress, as envisioned under 18 U.S.C. § 2518(10)(a).


2
Upon due consideration, the petition for writ of mandamus is hereby denied.  See In Re Ellsberg, 446 F.2d 954 (1st Cir. 1971).


3
The petitioner's motion to stay removal pending our decision on the petition for writ of mandamus is denied as moot.